Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fuel pump and starting motor of the turbine engine (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette (US 20140219824 as referenced in OA dated 10/20/2021) in view of Davis (US 20190068026 as referenced in OA dated 10/27/2020) and Yeung et al (US 20210079902 which claims domestic priority to provisional application 62899971) and Chandler (US 20140144641 as referenced in OA dated 10/27/2020) and Deldalle (US 20100003148)
Regarding claim 1, Burnette discloses a turbine fracturing semi-trailer (Figure 1.  Paragraph 0001), comprising: 
a semi-trailer body (The body of both Figure 1; 14), a turbine engine (Figure 1; 22.  Paragraph 0017), a reduction gearbox (Figure 1; 26), a transmission (Figure 1; 28) a plunger pump (Figure 1; 32.  Paragraph 0018), 
wherein the turbine engine, the reduction gearbox, the transmission  and the plunger pump are disposed in order on the semi-trailer body, the reduction gearbox and the plunger pump being separate from one another with an open space (The space between Figure 1; 32 and 26) therebetween, 
an output end (The output end of Figure 1; 22 connected to 26.  Paragraph 0021) of the turbine engine is connected to the reduction gearbox, the transmission is physically located within the open space between the reduction gearbox and the plunger pump, and connects the reduction gearbox to the plunger pump,
the cooling system is disposed on a goose neck portion (The portion of the trailer where Figure 1; 24 is located) at one end of the semi-trailer body (The end of the trailer with the goose neck).
Burnette does not disclose an air intake system above the turbine engine and the reduction gearbox,
wherein both the hydraulic power unit and the cooling system are disposed and collocated on a goose neck portion at one end of the semi-trailer body, 
wherein the hydraulic power unit is configured to drive a hydraulic system to deliver at least a lubrication oil for lubrication of the turbine engine, the reduction gearbox, and the plunger pump, and wherein the cooling system is configured to cool the lubrication oil, and for driving a fuel pump and a starting motor of the turbine engine.
However, Davis teaches a turbine fracturing semi-trailer (The turbine fracturing semi-trailer Figure 2.  Paragraph 0001) wherein the turbine fracturing semi-trailer comprises a semi-trailer body (Figure 2; 104), a turbine engine (Figure 2; 120), a reduction gearbox (Figure 2; 123), and an air intake system (Figure 4; 126, 128’, 130, 200, 132 and Figure 2; 118) above the turbine engine and the reduction gearbox, and a cooling system (Figure 3; 194),
wherein the cooling system is configured to cool the lubrication oil (Functional Language, Paragraph 0051).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette to include an air intake system above the turbine engine and the reduction gearbox, and wherein the cooling system is configured to cool the lubrication oil as taught by and suggested by Davis in order to provide filtered air to the turbine engine, absorb noise energy, (Paragraph 0038), to diminish the risk of rice formation (Paragraph 0052, The modification uses the air intake of Davis in Burnette), and cool the oil used in the turbine engine (Paragraph 0051.  The modification uses the radiator of Burnette to cool the oil used in the turbine engine).
Burnette in view of Davis does not teach wherein both the hydraulic power unit and the cooling system are disposed and collocated on a goose neck portion at one end of the semi-trailer body, 
wherein the hydraulic power unit is configured to drive a hydraulic system to deliver at least a lubrication oil for lubrication of the turbine engine, the reduction gearbox, and the plunger pump, and for driving a fuel pump and a starting motor of the turbine engine.
However, Yeung teaches a turbine fracturing system, comprising: 
a semi-trailer body (The trailer of Paragraph 0122), a hydraulic power unit (The diesel or electric motor of Paragraph 0122),
wherein the hydraulic power unit is disposed and located on a goose neck portion (The gooseneck of the trailer of Paragraph 00122), 
wherein the hydraulic power unit is configured to drive a hydraulic system (The hydraulic system which delivers lubrication oil to the turbine engine, reduction gearbox, and plunger pump) to deliver at least a lubrication oil (The lube oil and grease form the greaser in Paragraph 0050) for lubrication of a turbine engine (A cooling fan (which is the GTE cooling fan of Paragraph 0050) coupled to the lube oil pump of Paragraph 0050), the reduction gearbox (The lube oil pump coupled to the reduction transmission of Paragraph 0050), and the plunger pump (The greaser system of Paragraph 0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette in view of Davis wherein the hydraulic power unit is configured to drive a hydraulic system to deliver at least a lubrication oil for lubrication of the turbine engine, the reduction gearbox, and the plunger pump as taught by and suggested by Yueng in order to use auxiliary equipment (Paragraph 0050.  The modification uses the hydraulic power unit and auxiliary equipment in the combined invention of Burnette in view of Davis and places the hydraulic power unit on one of the goosenecks of Burnette).
Burnette in view of Davis and Yeung does not teach wherein both the hydraulic power unit and the cooling system are disposed and collocated on a goose neck portion at one end of the semi-trailer body, 
wherein the hydraulic power unit is configured for driving a fuel pump and a starting motor of the turbine engine.
However, Chandler teaches a fracturing semi-trailer (The fracturing semi-trailer of Figure 2. Paragraph 0049) with a semi-trailer body (Figure 2; 14),
wherein a hydraulic power unit (Figure 2a; 32, 35) is disposed and located on a goose neck portion (The gooseneck of where the hydraulic power unit is located) at one end of the semi-trailer body.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette in view of Davis and Yeung wherein both the hydraulic power unit and the cooling system are disposed and collocated on a goose neck portion at one end of the semi-trailer body (Chandler shows the hydraulic power unit being located on the gooseneck which is in contact with the vehicle, so that placing the hydraulic power unit on this gooseneck in Burnette has the hydraulic power unit and the cooling system disposed and collocated on the same goose neck portion)  as taught by and suggested by Chandler because it has been held that applying a known technique, in this case Chandler’s placement of the hydraulic power unit according to the steps described immediately above, to a known device, in this case, Burnette in view of Davis and Yueng’s hydraulic power unit, ready for improvement to yield predictable results, in this case placing the auxiliary equipment on the trailer, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification places the hydraulic power unit on the gooseneck (that is in contact with the vehicle), the lube oil pump (for the GTE cooling fan and gearbox) and part of the greaser system (for the plunger pump) on the gooseneck).
Burnette in view of Davis and Yeung and Chandler does not teach wherein the hydraulic power unit is configured for driving a fuel pump and a starting motor of the turbine engine.
However, Deldalle teaches a turbine system comprising: 
a turbine engine (Figure 1; 10), an auxiliary power unit (The auxiliary power unit of Paragraph 0028);
wherein the auxiliary power unit is configured for driving a fuel pump (Figure 1; 13.  Paragraph 0028) and a starting motor (Figure 1; 16.  Paragraph 0028) of the turbine engine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette in view of Davis and Yeung and Chandler wherein hydraulic power unit (The auxiliary power unit of Deldale in the context of Burnette in view of Davis and Yeung is the hydraulic power unit) is configured for driving a fuel pump and a starting motor of the turbine engine as taught by and suggested by Deldalle in order to start the turbine engine (Paragraph 0028. The modification has the hydraulic power unit powering a fuel pump and starter of the turbine engine).
Regarding claim 2, Burnette in view of Davis and Yeung and Chandler and Deldalle teaches the invention as claimed.
Burnette does not disclose wherein the turbine engine is 10provided with an exhaust system disposed on an opposite side of the reduction gearbox, the exhaust system comprises an exhaust silencer and an exhaust piping, the exhaust silencer is communicated with an exhaust port of the turbine engine through the exhaust piping.
However, Davis teaches wherein the turbine engine is 10provided with an exhaust system (Figure 2; 140) disposed on an opposite side of the reduction gearbox, the exhaust system comprises an exhaust silencer (Figure 2; 144) and an exhaust piping (Figure 2; 142), the exhaust silencer is communicated with an exhaust port of the turbine engine through the exhaust piping (Paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette wherein the turbine engine is 10provided with an exhaust system disposed on an opposite side of the reduction gearbox, the exhaust system comprises an exhaust silencer and an exhaust piping, the exhaust silencer is communicated with an exhaust port of the turbine engine through the exhaust piping as taught by and suggested by Davis in order to attenuate the noise of the exhaust gas (Paragraph 0042 and 0043, The modification adds the exhaust silencer system on the opposite side of the reduction gearbox).
Regarding claim 3, Burnette in view of Davis and Yeung and Chandler and Deldalle teaches the invention as claimed.
Burnette further discloses wherein a transmission output center line (The output center line of the turbine engine that drives the gearbox) of the turbine engine, a transmission input center line (The transmission input center line of the reduction gear box) of the reduction gearbox, a transmission output center line (The transmission output center line of the reduction gear box) of the reduction gearbox, a transmission input center line (The input center line of the plunger pump) of the plunger pump, are set in straight lines.
Burnette does not disclose an exhaust output center line of the turbine engine, and an exhaust input center line of the exhaust piping are set in straight lines.
However, Davis teaches wherein a transmission output center line of the turbine engine (The centerline of the main rotational shaft of the gas turbine engine, Paragraph 0033), an exhaust output center line of the turbine engine (The centerline of Figure 4; 148), and an exhaust input center line of the exhaust piping (The centerline of Figure 4; 150) are set in straight (Each of the components is set in a straight line).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette wherein an exhaust output center line of the turbine engine, and an exhaust input center line of the exhaust piping are set in straight lines as taught by and suggested by Davis in order to attenuate the noise of the exhaust gas (Paragraph 0042 and 0043, This is the same modification as claim 2).
Regarding claim 6, Burnette in view of Davis and Yeung and Chandler and Deldalle teaches the invention as claimed.
Burnette further discloses wherein the transmission is a transmission shaft (The transmission is a shaft) or a coupling.
Regarding claim 7, Burnette in view of Davis and Yeung and Chandler and Deldalle teaches the invention as claimed.
Burnette further discloses wherein the semi-trailer body comprises at least 3 axles (Figure 1 has more than 3 axles, so that it comprises 3 axles).
Regarding claim 9, Burnette in view of Davis and Yeung and Chandler and Deldalle teaches the invention as claimed.
Burnette in view of Davis does not teach wherein the hydraulic power unit comprises a diesel engine or an electric motor.
However, Yueng teaches wherein the hydraulic power unit comprises a diesel engine or  an electric motor (Paragraph 0122 states the hydraulic power unit is a diesel engine).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette in view of Davis wherein the hydraulic power unit comprises a diesel engine or an electric motor as taught by and suggested by Yueng in order to use auxiliary equipment (Paragraph 0050.  This is the same modification as claim 1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette in view of Davis and Yeung and Chandler and Deldalle as applied to claim 1 above, and further in view of Morris (US 20200040878 as referenced in OA dated 10/27/2020).
Regarding claim 5, Burnette in view of Davis and Yeung and Chandler and Deldalle teaches the invention as claimed.
Burnette in view of Davis and Yeung and Chandler and Deldalle does not teach wherein the plunger pump produces a power of 5000 hp.
However, Morris teaches a fracturing semi-trailer (The fracturing semi-trailer of Figure 2), wherein the fracturing semi-trailer comprises a semi-trailer body (Figure 2; 102), a prime mover (Figure 2; 110), a reduction gearbox (Figure 2; 126.  Paragraph 0044), a power connection device (Figure 3B; 132) and a plunger pump (Figure 2; 120a or 120b. Paragraph 0043), the prime mover, the reduction gearbox, the power connection device and the plunger pump are disposed on the semi-trailer body, an output end (Figure 2; 118) of the prime mover is connected to the reduction gearbox, the reduction gearbox and the plunger pump are connected through the power connection device in a transmission way,
wherein the plunger pump produces a power of 5000 hp (Paragraph 0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette in view of Davis and Yeung and Chandler and Deldalle wherein the plunger pump produces a power of 5000 hp as taught by and suggested by Morris in order to provide fracturing fluid at relatively high pressures (Paragraph 0043.  The modification uses a plunger pump that produces a power of 5000 HP).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnette in view of Davis and Yeung and Chandler and Deldalle as applied to claim 1 above, and further in view of Norris (US 20170089189 as referenced in OA dated 10/20/2021).
Regarding claim 11, Burnette in view of Davis and Yeung and Chandler and Deldalle teaches the invention as claimed.
Burnette further discloses wherein the turbine engine drives the plunger pump (Paragraph 0017 states that there can only be one output shaft from the gearbox).
Burnette in view of Davis and Yeung and Chandler and Deldalle does not teach wherein the turbine engine drives the plunger pump in one-to-one correspondence.
However, Norris teaches a fracturing system (Figure 2), comprising: 
an engine (Figure 2; 202.  Paragraph 0054), a reduction gearbox (Figure 2; 210), and a plunger pump (Figure 2; 208),
wherein the engine drives the plunger pump in one-to-one correspondence (The engine drives a single plunger pump, so that these two are in one-to-one correspondence.  Paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Burnette in view of Davis and Yeung and Chandler and Deldalle wherein the turbine engine drives the plunger pump in one-to-one correspondence as taught by and suggested by Norris because it has been held that applying a known technique, in this case Norris’s driving a single plunger pump according to the steps described immediately above, to a known device, in this case, Burnette in view of Davis and Yeung and Chandler and Deldalle’s turbine fracturing semi-trailer, ready for improvement to yield predictable results, in this case driving a plunger pump, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the turbine engine of Burnette driving a single plunger pump).

Response to Arguments
Applicant's arguments filed 10/13//2022 have been fully considered but they are not persuasive. 
Applicant asserts that one of ordinary skill in the art would not be motivate to combine Chandler and Davis.  Examiner respectfully disagrees.   Both Chandler and Davis are in the field of fracturing, see Paragraphs 0008, 0019 of Chandler and Paragraph 0002 of Davis, so that one of ordinary skill in the art would be motivated to combined Chandler and Davis because both are in the same field of endeavor.  
Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chandler shows that it is known to one of ordinary skill in the art to place a hydraulic power unit for a fracturing system on the gooseneck of a trailer. 
Applicant asserts that the placement of both the hydraulic power unit and cooling system on the gooseneck portion of the semi-trailer is a non-obvious design optimization.  Examiner respectfully disagrees.  Yeung and Chandler each teach placing the hydraulic power unit on the gooseneck portion while Davis teaches placing the cooling system on the gooseneck portion.  As shown in the pertinent, but not relied upon prior art section, Gambrier (US 20090068031 as referenced in OA dated 10/20/2021), Glass (US 20150252661 as referenced in OA dated 10/20/2021), Curry (US 20190338762 as referenced in OA dated 10/20/2021), Hjorth et al (US 20170292789 as referenced in OA dated 10/20/2021), and Austin et al (US 10030579) each show that it is known to one of ordinary skill in the art to place multiple components on the gooseneck  portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu (US 20130209236 as referenced in OA dated 10/20/2021) states in paragraph 0006 that it is known for a gas turbine to use a shaft to drive a gearbox.
Gajanayake (US 20160218650 as referenced in OA dated 10/20/2021) states in Paragraph 0003 that it is known for a gas turbine to use a shaft to drive a gearbox.
Davies (US 20150381013 as referenced in OA dated 10/20/2021) states in Paragraph 0058 that it is known for a gas turbine to use a shaft to drive a gearbox.
Slayter (US 20130112029 as referenced in OA dated 10/20/2021) states in Paragraph 0002 that it is known for a gas turbine to use a shaft to drive a gearbox.
Gambrier (US 20090068031 as referenced in OA dated 10/20/2021) shows in Figure 1 and Paragraph 0023 that additional components can be places on the gooseneck of a trailer.
Glass (US 20150252661 as referenced in OA dated 10/20/2021) shows in Figure 7A and Paragraph 131 that additional components can be places on the gooseneck of a trailer.
Curry (US 20190338762 as referenced in OA dated 10/20/2021) shows in Figure 9 that multiple components can go located on the gooseneck of a trailer.
Hjorth et al (US 20170292789 as referenced in OA dated 10/20/2021) shows in Figure 1 that multiple components can go on the gooseneck of a trailer.
Austin et al (US 10030579) shows in at least Figure 5 that it is known to put multiple components on the gooseneck of a trailer.
Shampine et al (US 20110085924 as referenced in OA dated 10/20/2021) shows in Figure 1-3 that a prime mover can drive a plurality of pumps or a single pump.
Chong et al (US 20140274557 as referenced in OA dated 10/20/2021) states in Paragraph 0025 that a prime mover can drive pump(s) which means the prime mover can drive a plurality of pumps or a single pump.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741